  
  
 

   
 

IN THE UNITED STATES DISTRICT COURT | Norriran eG! COURT
THERN DISTRICT OF TEXAS
FILED © "™*4s

FOR THE NORTHERN DISTRICT OF TEXAS

  
 

  

   

AMARILLO DIVISION
UNITED STATES OF AMERICA § “ogy TRF Cover
Plaintiff, =
v. 2:20-CR-136-Z-BR-(16)
FELIPE RUIZ-BASTIDA
Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On June 7, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Felipe Ruiz-Bastida filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of
record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Felipe Ruiz-Bastida was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant
Felipe Ruiz-Bastida; and ADJUDGES Defendant Felipe Ruiz-Bastida guilty of Count Sixteen of the
Superseding Indictment in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(ii). Sentence will be

imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, June 25. 2021.

ey ice

MATZHEW J./KIACSMARYK
UNIZED STATES DISTRICT JUDGE

 

  
